                  Case 20-50534-KBO       Doc 97    Filed 12/23/20     Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    Zohar III, Corp., et al.,1                                    Case No. 18-10512 (KBO)

                            Debtors.                              Jointly Administered



    ZOHAR CDO 2003-1, LIMITED; ZOHAR II
    2005-1, LIMITED; and ZOHAR III, LIMITED,
                                                                  Adversary No. 20-50534 (KBO)
                            Plaintiffs,

                    -against-

    PATRIARCH PARTNERS, LLC;
    PATRIARCH PARTNERS VIII, LLC;
    PATRIARCH PARTNERS XIV, LLC;
    PATRIARCH PARTNERS XV, LLC;
    PHOENIX VIII, LLC; OCTALUNA LLC;
    OCTALUNA II LLC; OCTALUNA III LLC;
    ARK II CLO 2001-1, LLC; ARK
    INVESTMENT PARTNERS II, LP; ARK
    ANGELS VII, LLC; PATRIARCH PARTNERS
    MANAGEMENT GROUP, LLC; PATRIARCH
    PARTNERS AGENCY SERVICES, LLC; and
    LYNN TILTON,

                            Defendants.



       REQUEST FOR ORAL ARGUMENT IN CONNECTION WITH DEFENDANTS’
                    MOTION TO DISMISS THE COMPLAINT



1
 The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number
are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp.
(3724), Zohar III, Limited (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and
Zohar CDO 2003-1, Limited (together with Zohar II and Zohar III, the “Zohar Funds”) (5119).
The Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
              Case 20-50534-KBO          Doc 97     Filed 12/23/20     Page 2 of 3




       Pursuant to Rule 7007-3 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware, defendants Patriarch Partners, LLC;

Patriarch Partners VIII, LLC; Patriarch Partners XIV, LLC; Patriarch Partners XV, LLC; Phoenix

VIII, LLC; Octaluna LLC; Octaluna II LLC; Octaluna III LLC; Ark II CLO 2001-1, LLC; Ark

Investment Partners II, LP; Ark Angels VII, LLC; Patriarch Partners Management Group, LLC;

Patriarch Partners Agency Services, LLC; and Lynn Tilton (collectively, the “Defendants”), by

and through their counsel, respectfully submit this request for oral argument in connection with

the Defendants’ Motion to Dismiss the Complaint [Adv. D.I. 43], and all related filings (including

Adv. D.I. 43, 44, 45, 59, and 95, collectively, the “Motion to Dismiss”).

       The Defendants respectfully submit that oral argument is appropriate because the Motion

to Dismiss presents numerous complex and substantial legal issues. Oral argument would allow

the parties to clarify any points raised in the Motion to Dismiss should the Court have questions.


Dated: December 23, 2020                     COLE SCHOTZ P.C.

                                             By: /s/ Patrick J. Reilley____________________
                                             Norman L. Pernick (No. 2290)
                                             G. David Dean (No. 6403)
                                             Patrick J. Reilley (No. 4451)
                                             500 Delaware Avenue, Suite 1410
                                             Wilmington, DE 19801
                                             Telephone: (302) 652-3131
                                             Facsimile: (302) 652-3117
                                             npernick@coleschotz.com
                                             ddean@coleschotz.com
                                             preilley@coleschotz.com

                                             – and –




                                                2
Case 20-50534-KBO   Doc 97   Filed 12/23/20   Page 3 of 3




                       SHER TREMONTE LLP
                       Theresa Trzaskoma (Admitted Pro Hac Vice)
                       Michael Tremonte (Admitted Pro Hac Vice)
                       Justin J. Gunnell (Admitted Pro Hac Vice)
                       Vikram Shah (Admitted Pro Hac Vice)
                       90 Broad Street, 23rd Floor
                       New York, New York 10004
                       Telephone: (212) 202-2600
                       Facsimile: (212) 202-4156
                       ttrzaskoma@shertremonte.com
                       mtremonte@shertremonte.com
                       jgunnell@shertremonte.com
                       vshah@shertremonte.com

                       Counsel to Lynn Tilton, Patriarch Partners, LLC,
                       Patriarch Partners VIII, LLC, Patriarch Partners
                       XIV, LLC, Patriarch Partners XV, LLC, Phoenix
                       VIII, LLC, Octaluna LLC, Octaluna II LLC,
                       Octaluna III LLC, Ark II CLO 2001-1, LLC, Ark
                       Investment Partners II, LP, Ark Angels VII, LLC,
                       Patriarch Partners Management Group, LLC, and
                       Patriarch Partners Agency Services, LLC




                         3
